Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
This is in response to the non-provisional application filed 08/21/2020 
 Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                         
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, 16, 25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication Number 2005/0137696 (Salahieh et al.) in view of U.S. Patent Publication Number 2009/0254166 (Chou et al.) and U.S. Patent Publication Number 2006/0276837 (Bergin)
Regarding claims 1, 6, 16, 25 Salahieh et al. discloses as shown in Figures 1-6A, a method of treating an aortic valve of a heart; see paragraph [0047]; the method comprising: forming a penetration at the neck of a patient in a wall of a common carotid artery; introducing an arterial access sheath (sheath 110) through the penetration; see paragraph [0074]; the arterial access sheath comprising a proximal end region, a distal end region, and an internal lumen extending between the proximal end region and the distal end region, the distal end region coupled to an embolic protection filter (filter 300, see paragraph [0044])) in a collapsed state (see paragraph [0046]) configured for insertion to a vessel; deploying the embolic protection filter from the collapsed state to a deployed state configured to deploy across a diameter of the vessel to capture embolic material flowing through the vessel to provide embolic protection; see Figure 4A and paragraphs [0046], [0047]; inserting a guide wire (guidewire G, see paragraph [0054]) across a native aortic valve; and introducing a prosthetic valve (replacement valve apparatus, see paragraph [0047]) through the arterial access sheath and deploying the prosthetic valve at or near the position of the native aortic valve, wherein the vessel is the ascending aorta or a region of the aortic arch, wherein the internal lumen of the arterial access sheath is sized and shaped to receive a valve delivery system configured to deliver the prosthetic valve into the heart through the arterial access sheath, where the filter has a cone shape.
To be clear, the Office interprets Salahieh et al. disclosure of carotid approach as being understood by one of ordinary skill in the art to mean forming a penetration at the neck of a patient in a wall of a common carotid artery; introducing an arterial access sheath through the penetration. see paragraph [0074]
Chou et al., from the same field of endeavor teaches a similar method as shown in Figure 3, where the method includes introducing a sheath in the carotid artery forming a penetration at the neck of a patient in a wall of a common carotid artery; introducing an arterial access sheath through the penetration. See paragraph [0079].
Alternatively, been obvious to one of ordinary skill in the art, at the time the invention was made to modify the method disclosed by Salahieh et al. by substituting the method to approach the carotid arterty disclosed by Salahieh et al. for the one disclosed by Chou because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Salahieh fails to disclose the proximal end region coupled to a hemostatic device.
Bergin et al., from the same field of endeavor teaches a similar system as shown in Figure 3, the proximal end region coupled to a hemostatic device (hemostatic valve, see paragraph [0038]), for the purpose of preventing blood flowing back through the central lumen of the sheath while allowing a guidewire to pass through. See paragraph [0038].
It would have been obvious to one of ordinary skill in the art, at the time the invention was made to modify the method disclosed by Salahieh et al. to include the hemostatic valve disclosed by Bergin et al. at the proximal end of the sheath disclosed by Salahieh et al.  such that the proximal end region coupled to a hemostatic device in order to prevent blood flowing back through the central lumen of the sheath while allowing a guidewire to pass through.
Regarding claim 2, Salahieh et al. discloses collapsing the embolic protection filter; removing the arterial access sheath; and closing the penetration. See paragraphs [0003], [0042].
Regading claim 3,  Salahieh et al.  is silent about the embolic protection filter is withdrawn or removed prior to removing the arterial access sheath. 
It would have been obvious to one of ordinary skill in the art, at the time the invention was made to modify the method disclosed by Salahieh et al. such that the embolic protection filter is withdrawn or removed prior to removing the arterial access sheath because it would only represent choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
The filter can only be withdrawn relative to the sheath so many ways (prior to, along with, or after) and choosing that the embolic protection filter is withdrawn or removed prior to removing the arterial access sheath represents a finite number of identified, predictable solutions, with a reasonable expectation of success.,
Claims 4, 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication Number 2005/0137696 (Salahieh et al.) in view of U.S. Patent Publication Number 2009/0254166 (Chou et al.) and U.S. Patent Publication Number 2006/0276837 (Berginas applied to claim 1 above, and further in view of U.S. Patent Publication Number 2010/0042118 (Garrison et al.)
Regarding claims 4, 5 Salaheih fails to disclose applying a closure device at a site of the penetration before introducing the arterial access sheath through the penetration, wherein the closure device comprises a suture-based closure device.
Garrison et al., from the same field of endeavor teaches a similar method as shown in Figure 1, wherein the method includes the step of applying a closure device at a site of the penetration before introducing the arterial access sheath through the penetration, wherein the closure device comprises a suture-based closure device, for the purpose of providing hemostasis to the access site. See paragraph [0009].
It would have been obvious to one of ordinary skill in the art, at the time the invention was made to modify the method disclosed by Salaheih to include applying a closure device at a site of the penetration before introducing the arterial access sheath through the penetration, wherein the closure device comprises a suture-based closure device in order to provide hemostasis to the access site.
Claims 7, 8, 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication Number 2005/0137696 (Salahieh et al.) in view of U.S. Patent Publication Number 2009/0254166 (Chou et al.) and U.S. Patent Publication Number 2006/0276837 (Bergin) as applied to claim 1 above, and further in view of U.S. Patent Publication Number 2005/0015112 (Cohn et al.)
Regarding claims 7, 15 Salahieh et al. fails to disclose comprising occluding the common carotid artery, wherein occluding the common carotid artery comprises inflating an occlusion balloon on the arterial access sheath.
Cohn et al., from the same field of endeavor teaches a similar method as shown in Figure 2a, where the method includes occluding the common carotid artery, wherein occluding the common carotid artery comprises inflating an occlusion balloon on the arterial access sheath for the purpose of obstructing the flow path of the vessel exterior to sheath (cannula 17). See paragraph [0092].
It would have been obvious to one of ordinary skill in the art, at the time the invention was made to modify the method disclosed by Salahieh to include the step of occluding the common carotid artery in order to obstruct the flow path of the vessel exterior to sheath.
Regarding claim 8, Salahieh in view of Chou and Bergin are silent about establishing blood flow from the common carotid artery such that blood flows into the internal lumen of the arterial access sheath.
However, Cohn et al., teaches when an instrument is introduced through a valve which does not take up the entire interior area of a sheath, blood flow is established. See paragraph [0092].
Since Salahieh in view of Chou and Bergin disclose an instrument is introduced through a valve which does not take up the entire interior area of a sheath; see Figures 3C, 3D showning a guidewire and balloon catheter are introduced through the sheath and do not take up the entire interior area of a sheath; it follows the teach establishing blood flow from the common carotid artery such that blood flows into the internal lumen of the arterial access sheath.
Claims 9-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication Number 2005/0137696 (Salahieh et al.) in view of U.S. Patent Publication Number 2009/0254166 (Chou et al.) and U.S. Patent Publication Number 2006/0276837 (Bergin), U.S. Patent Publication Number 2005/0015112 (Cohn et al.) as applied to claim 8 above, and further in view of  U.S. Patent Publication Number 2005/0154344 (Chang) 
Regarding claims 9-11, Salahieh et al. fails to disclose the blood flows out a side opening located between the distal end and the proximal end of the arterial access sheath, wherein the blood flows into a shunt connected to the access sheath, further comprising fluidly connecting the shunt to a collection reservoir or a venous return site in the patient.
Chang., from the same field of endeavor teaches a similar method as shown in Figure 4, where the method includes the blood flows out a side opening (opening to sidearm 330, see paragraph [0044]) located between the distal end and the proximal end of the arterial access sheath, wherein the blood flows into a shunt (side arm 330) connected to the access sheath, further comprising fluidly connecting the shunt to a collection reservoir or a venous return site (channel 486, see paragraph [0048]) in the patient, for the purpose of filtering the blood and returning it to the vessel. See paragraph [0092].
It would have been obvious to one of ordinary skill in the art, at the time the invention was made to modify the method disclosed by Salahieh to include the step of occluding the common carotid artery in order to obstruct the flow path of the vessel exterior to sheath.

Regarding claim 12,  Salahieh et al. fails to disclose regulating the rate of flow from the common carotid artery.
Chang., from the same field of endeavor teaches a similar method as shown in Figure 4, where the method includes regulating the rate flow from the common carotid artery for the purpose of ensuring blood is returned to the artery after it has been filtered at the correct rate based on patient-to-patient variation in natural arterial flow rates. See paragraph [0051]
It would have been obvious to one of ordinary skill in the art, at the time the invention was made to modify the method disclosed by Salahieh to include the step of regulating the rate of flow from the common carotid artery in order to ensure blood is returned to the artery after it has been filtered at the correct rate based on patient-to-patient variation in natural arterial flow rates.
Claims 13, 14, 17, 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication Number 2005/0137696 (Salahieh et al.) in view of U.S. Patent Publication Number 2009/0254166 (Chou et al.) and U.S. Patent Publication Number 2006/0276837 (Bergin), as applied to claim 7 above, and further in view of U.S. Patent Publication Number 2003/0153943 (Michael et al.) 
Regarding claims 13, 14 Salaheih fails to disclose applying aspiration to the artery through the access sheath, regulating a rate of the aspiration
. Michael et al., from the same filed of endeavor teaches a similar method as shown in Figure 3, where the method includes applying aspiration to the artery through the access sheath, regulating a rate of the aspiration, for the purpose of keeping debris reaming within the filter. See paragraph [0095].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the method disclosed by Salaheih to include the steps of applying aspiration to the artery through the access sheath, regulating a rate of the aspiration in order to keep debris reaming within the filter.
Regarding claims 17, 23 Salahieh et al. in view of Chou and Bergin fail to disclose  wherein the embolic protection filter comprises an expandable frame and a filter material covering the frame, the expandable frame is a loop having an expanded diameter between 12 mm – 30 mm.
Michael et al., from the same filed of endeavor teaches a similar method as shown in Figure 3, a similar filter with teaches an expandable frame (ring 24, see paragraph [0100]) and a filter material (membrane 28, see paragraph [0101]) covering the frame,  the diameter of the filter frame is a result effective variable for the purpose of treating a vessel of the same diameter. See paragraph [0060].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the method disclosed by Salaheih by substituting the filter disclosed by Salahieh et al. in view of Chou and Bergin for the one disclosed by Michael et al because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).

modifying the filter frame disclosed by Michael such that it has an expanded diameter between 12 mm – 30 mm because it would only require the optimization of a result effective variable and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claims 17, 18, 20, 21, 22, 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication Number 2005/0137696 (Salahieh et al.) in view of U.S. Patent Publication Number 2009/0254166 (Chou et al.) and U.S. Patent Publication Number 2006/0276837 (Bergin) as applied to claim 1 above, and further in view of U.S. Patent Publication Number 2003/0187475 (Tsugita et al.) and U.S. Patent Publication Number 2002/0062134 (Barbut et al.) by reference
Regarding claims 17, 18, 20, 21, 22, 24 Salahieh et al. in view of Chou and Bergin fail to disclose  wherein the embolic protection filter comprises an expandable frame and a filter material covering the frame, wherein the filter material is a woven textile material or a knitted textile material, wherein the filter material has a porosity that is between 40 micron porosity and 300 micron porosity, wherein the expandable frame is formed of a spring material, wherein the spring material is stainless steel, Nitinol wire, or Nitinol ribbon, wherein the expandable frame is formed by a series of struts connected at one or both ends of the embolic protection filter.
Tsugita et al., from the same field of endeavor teaches a similar system as shown in Figure 10, where the embolic protection filter comprises an expandable frame (expansion frame 50, see paragraph [0066]) and a filter material (filter mesh 60, see paragraph [0066]) covering the frame, wherein the filter material is a woven textile material or a knitted textile material. See paragraph [0071] which incorporates 
Barbut et al. by reference which discloses in paragraph [0006] that filter material is woven textile material..
Tsugita also discloses wherein the filter material has a porosity that is between 40 micron porosity and 300 micron porosity. See paragraph [0071].
Tsugita also discloses wherein the expandable frame is formed of a spring material, wherein the spring material is stainless steel, Nitinol wire, or Nitinol ribbon, wherein the expandable frame is formed by a series of struts (struts 54 of frame expansion frame 50) connected at one or both ends of the embolic protection filter. See paragraph [0070].
It would have been obvious to one of ordinary skill in the art, at the time the invention was made to modify the system disclosed by Salahieh et al. in view of Chou and Bergin et al. by substituting the embolic protection filter disclosed by Salahieh et al. in view of Chou and Bergin for the one disclosed by Tsugita because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Claims 17, 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication Number 2005/0137696 (Salahieh et al.) in view of U.S. Patent Publication Number 2009/0254166 (Chou et al.) and U.S. Patent Publication Number 2006/0276837 (Bergin) as applied to claim 1 above, and further in view of U.S. Patent Publication Number 2002/0123766 (Seguin)
Regarding claims 17, 19 Salahieh et al. in view of Chou and Bergin et al. fails to disclose  wherein the embolic protection filter comprises an expandable frame and a filter material covering the frame, wherein the filter material is a perforated polymer membrane.
Seguin, from the same field of endeavor teaches a similar system as shown in Figure 22, where the embolic protection filter comprises an expandable frame (strut wires 322, see paragraph [0084]) and a filter material (membrane 330, see paragraph [0084]) covering the frame, wherein the filter material is a perforated polymer membrane. See paragraph [0042].
It would have been obvious to one of ordinary skill in the art, at the time the invention was made to modify the system disclosed by Salahieh et al. in view of Chou and Bergin  by substituting the embolic protection filter disclosed by Salahieh et al. in view of Chou and Bergin  for the one disclosed by Seguin because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is 571-270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 – 6:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD G LOUIS/Primary Examiner, Art Unit 3771